15 F.3d 1092NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Allen J. JAMES, Defendant-Appellant.
No. 93-55656.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 4, 1994.*Decided Jan. 11, 1994.

Before:  REINHARDT, O'SCANNLAIN and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Allen J. James appeals pro se the district court's denial of his 18 U.S.C. Sec. 3582(c) motion for modification his sentence because of a favorable post-sentencing amendment to the United States Sentencing Guidelines.1  James argues the district court erred by refusing to apply retroactively a November 1, 1992 amendment to U.S.S.G. Sec. 3E1.1 which provided for an additional one-level reduction in a defendant's offense level for particularly timely or complete acceptance of responsibility provided certain conditions were met.  James' argument on appeal is foreclosed by our recent decision in  United States v. Aldana-Ortiz, 6 F.3d 601, 603 (9th Cir.1993) (per curiam), which held that the November 1, 1992 amendment to section 3E1.1 was not retroactively applicable.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Pro se prisoner appeals are deemed filed at the time the prisoner delivers the appeal to prison authorities for delivery to the clerk of court.   Houston v. Lack, 487 U.S. 266, 276 (1988).  Here, James' notice of appeal was signed on February 25, 1993, within the ten day period specified in Fed.R.App.P. 4(b).  The notice of appeal was not filed in the district court until March 22, 1993, after the ten day period had elapsed.  We assume for purposes of this appeal that James delivered his notice of appeal to the district court on the date he signed it.  Therefore, his notice of appeal was timely filed.  See id